Citation Nr: 1212232	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of left knee patellofemoral syndrome, rated as noncompensable prior to June 30, 2008.

2.  Evaluation of left knee patellofemoral syndrome, rated as 10 percent disabling from June 30, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO, in relevant part, granted service connection and assigned a 0 percent (noncompensable) rating for a left knee disability, effective August 10, 2005.  The Veteran appealed the initial evaluation.  Jurisdiction of the Veteran's claims file was later transferred to the RO in Oakland, California.

In a July 2008 rating decision, the RO granted a higher, 10 percent rating for the left knee disability from June 30, 2008.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the issue remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In August 2010, the Board remanded the claims for additional development.

The Board notes that the Veteran also appealed the denial of service connection for a right knee disability, for weight gain, and for a bilateral foot disability, and the evaluations for asthma and for a right shoulder disability.  These issues were addressed in statements of the case (SOCs) issued in a January 2007 and November 2007; however, the Veteran did not file a substantive appeal with regard to these issues.  Therefore, they are not before the Board.

In an April 2010 statement (VA Form 21-4138), the Veteran raised the issue of service connection for residuals of a right hand/right finger injury.  As, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In August 2010, the Board remanded the claim, in part, to afford the Veteran another VA examination.  The Board noted that the March 2009 VA examination was inadequate for rating purposes because it failed to address the extent that the Veteran might have additional functional impairment above and beyond the limitation of motion of the left knee that was objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Specifically, the Board directed the examiner, to address whether the Veteran had pain on motion and the point at which pain began, whether and to what extent the Veteran had left knee weakness or excess fatigability, and incoordination.  The Board also directed the examiner to indicate whether the Veteran had dislocated, semilunar cartilage, with frequent episodes of "locking," with pain and effusion into the joint, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2011).  

The Veteran was afforded another VA examination in December 2010.  The examiner noted that passive range of motion of the left knee elicited pain at the inner patella, but he did not indicate at which point pain began.  Furthermore, the examiner later noted in the report that there was an absence of pain, which directly conflicts with his earlier observation.    The examiner also did not address whether the Veteran's left knee had dislocated, semilunar cartilage, with frequent episodes of "locking," with pain and effusion into the joint.  Hence, remand, consistent with Stegall, is warranted. 
In addition, the Board's August 2010 remand instructed the RO to clarify the basis for the use of Diagnostic Code 5257 in evaluating the Veteran's left knee disability; and, if such rating was based on instability, to cite the specific evidence of such instability.  In a December 2011 supplemental SOC (SSOC), the AMC stated that after a careful review of the medical evidence, the Veteran's symptoms were better evaluated under Diagnostic Code 5260, for limitation of flexion.  However, the AMC did not issue a rating decision implementing this change in the evaluation of the Veteran's left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision implementing the December 2011 SSOC's evaluation of the Veteran's left knee disability under Diagnostic Code 5260.

2.  Schedule the Veteran for a VA examination of his left knee.  The Veteran's claims file is to be made available to the examiner for review.  The examiner's report is to comply with, and fully address, the following: 

Pursuant to DC 5258, does the Veteran have dislocated, semilunar cartilage, with frequent episodes of "locking," with pain and effusion in to the joint? 

On range of motion, does the Veteran have pain on motion? At what point does pain begin? Does the Veteran have weakness? To what extent, if any, does the Veteran have weakness or excess fatigability, or incoordination? If there is no weakness, excess fatigability, incoordination, subluxation, or instability, such fact must be noted in the record.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



